Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Information Disclosure Statement
This office acknowledges of the following items from the Applicant:
Information Disclosure Statement (IDS) filed on 4/14/2020, 5/2/2019 have been considered and made of record.  The references cited on the PTOL 1449 form have been considered.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
	
Claim Rejections

Note that although the Examiner quotes different sections of the cited references used in the rejection, Applicant is suggested to go over the entire references wherein other evidences pertinent to the case can be found.



Set of claims 1-14
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 7, 9-11, 13-14 are rejected under 35 U.S.C. 102(a) (1) and 102(a) (1) as being anticipated by LEE et al. (2017/0294456).
Regarding claim 1, LEE teaches an array substrate, having a plurality of first bottom-gate type thin film transistors IGZO TFT 110/410/610 ( Please note that “bottom gates” are not shown in drawings, all drawings in the reference shown top-gate type thin film transistors, refer  “bottom gate” described  in following paragraphs: [0062] in lines 12-17, [0063] in last 4 lines; [0079] in  last 10 lines,  [0095] in lines 20-23 and [0110] in last 5 lines)  each of which comprising a metal oxide active layer  114/214/614 ([0066] in lines 8-12) and a plurality of second bottom-gate type thin film transistors LTPS (low temperature polycrystalline semiconductor) TFT 120/420/620 (refer “bottom gate in [0062] in lines 12-17, [0063] in last 4 lines; [0079] in  last 10 lines,  [0095] in lines 20-23 and [0110] in last 5 lines) each of which comprising a silicon active layer 124/424/624.
 
Regarding claim 2 (the array substrate of claim 1), comprising: 

a gate electrode layer [0016]on the base substrate and comprising a plurality of first gate electrodes 117/417/617 respectively for the plurality of first bottom-gate type thin film transistors 110/410/610 (refer “bottom gate in [0062] in lines 12-17, [0063] in last 4 lines; [0079] in  last 10 lines,  [0095] in lines 20-23 and [0110] in last 5 lines)  and a plurality of second gate electrodes 127/427/627 respectively for the plurality of second bottom-gate type thin film transistors 120/420/620 (refer “bottom gate in [0062] in lines 12-17, [0063] in last 4 lines; [0079] in  last 10 lines,  [0095] in lines 20-23 and [0110] in last 5 lines); 
a gate insulating layer  [0018] on a side of the gate electrode layer distal to the base substrate ([0063] in last 4 lines; [0079] in  last 10 lines,  [0095] in lines 20-23 and [0110] in last 5 lines); 
a metal oxide layer [0022] comprising a plurality of metal oxide active layers 114/214/614 respectively for the plurality of first bottom-gate type thin film transistors, each of the plurality of metal oxide active layers on a side of the gate insulating layer distal to one of the plurality of first gate electrodes; and 
a polysilicon layer comprising a plurality of polycrystalline silicon active layers 124/424/624 respectively for the plurality of second bottom-gate type thin film transistors, each of the plurality of polycrystalline silicon active layers 624 on a side of the gate insulating layer distal to one of the plurality of second gate electrodes ([0063] in last 4 lines; [0079] in last 10 lines, [0095] in lines 20-23 and [0110] in last 5 lines).   
 
Regarding claim 3 (the array substrate of claim 2), further comprising: a first insulating layer 650 (fig. 6) on a side of the polysilicon layer 624 distal to the gate insulating layer; and  Page 3 of 10Appl. No. UnassignedPreliminary Amendment dated November 07, 2018 a   

Regarding claim 4 (the array substrate of claim 3), further comprising a source- drain electrode layer comprising a plurality of first source electrodes 619, a plurality of first drain electrodes 619, a plurality of second source electrodes 629, and a plurality of second drain electrodes 629; each of the plurality of metal oxide active layers  is electrically connected to one of the plurality of first source electrodes 619 and one of the plurality of first drain electrodes619  through vias extending through the second insulating layer 660; and each of the plurality of polycrystalline silicon active layers is electrically connected to one of the plurality of second source electrodes 629 and one of the plurality of second drain electrodes 629 through vias extending through the first insulating layer  650 and the second insulating layer 660.  

Regarding claim 5 (the array substrate of claim 4), further comprising a passivation layer 675 on a side of the source-drain electrode layer distal to the second insulating layer; a first electrode layer 695 on a side of the passivation layer distal to the source-drain electrode layer; and a second electrode layer 690  on a side of the first electrode layer distal to the base substrate; wherein the first electrode layer and the second electrode layer are two different layers selected from a pixel electrode layer and a common electrode layer.  

Regarding claim 7 (the array substrate of claim 2), further comprising a source- drain electrode layer 619 on a side of the metal oxide layer 614 and the polysilicon layer 624 distal to 

Regarding claim 9 (the array substrate of claim 7), further comprising a first insulating layer 650 (fig. 6) on a side of the polysilicon layer 624 distal to the gate insulating layer 626 (refer “bottom gate in [0062] in lines 12-17, [0063] in last 4 lines; [0079] in  last 10 lines,  [0095] in lines 20-23 and [0110] in last 5 lines); wherein the first insulating layer 650 is between the polysilicon layer 624 and the metal oxide layer 614; and each of the plurality of polycrystalline silicon active layers 624 is electrically connected to one of the plurality of second source electrodes 629 and one of the plurality of second drain electrodes 629 through vias extending through the first insulating layer 650.  

Regarding claim 10 (the array substrate of claim 7), further comprising: a passivation layer 675 on a side of the source-drain electrode layer distal to the gate insulating layer 626 (refer “bottom gate in [0062] in lines 12-17, [0063] in last 4 lines; [0079] in  last 10 lines,  [0095] 

Regarding claim 11 (the array substrate of claim 1), wherein the plurality of first bottom-gate type thin film transistors 110/410/610 are in a display area, and the plurality of second bottom- gate type thin film transistors 120/420/620 are in a peripheral area [0057] in last 7 lines, [0089]. 
 
Regarding claim 13 (the array substrate of claim 1), further comprising a display driver circuitry; wherein the display driver circuity comprises the plurality of second bottom-gate type thin film transistors 110/410/610 [0057] in last 7 lines, [0089]. 
.  
Regarding claim 14, a display apparatus [0001], [0027], comprising the array substrate of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (2017/0294456) in view of SAITOH et al. (2019/015195).
Regarding claim 8 (the array substrate of claim 7), LEE teaches all limitations as cited in the above claim except for  the plurality of first bottom-gate type thin film transistors are back channel etching type thin film transistors. 
SAITOH teaches the plurality of first bottom-gate type thin film transistors 900  are back channel etching type thin film transistors [0216] (specially refer figures 9c and relate texts).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention at the time the invention was made to having the plurality of first bottom-gate type thin film transistors are back channel etching type thin film transistors in LEE’s structure in order to obtain more significant advantages can be provide (see last 3 lines of [0219].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (2017/0294456) in view of Li et al. (2019/0013339).
Regarding claim 12 (the array substrate of claim 1), LEE teaches all limitations as cited in the above claim including the plurality of first bottom-gate type thin film transistors IGZO TFT 110/40/610 are a plurality of drive thin film transistors [0089] in last 3 lines) and the plurality of second bottom-gate type thin film transistors LTPS TFT 120/420/620 are a plurality of switch thin film transistors except for the plurality of first bottom-gate type thin film transistors are a plurality of drive thin film transistors  each of which is connected to a power supply line and an organic light emitting diode; and the plurality of second bottom-gate type thin film transistors are a plurality of switch thin film transistors each of which is connected to a data line and a gate electrode of one of the plurality of drive thin film transistors. 
Li teaches the plurality of first thin film transistors  ([0073] in lines 9-12) are a plurality of drive thin film transistors  each of which is connected to a power supply line and an organic 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention at the time the invention was made to include the plurality of first bottom-gate type thin film transistors are a plurality of drive thin film transistors  each of which is connected to a power supply line and an organic light emitting diode; and the plurality of second bottom-gate type thin film transistors are a plurality of switch thin film transistors each of which is connected to a data line and a gate electrode of one of the plurality of drive thin film transistors in LEE’s structure in order to obtain the display device can be any product or component having display function, such as a liquid crystal panel, an e-paper, an OLED panel, a cellphone, a tablet computer, a television, a display, a laptop, a digital photo frame, a navigator or the like.[0077] in last 5 lines. 

Set of claims 15-18, 20-21
Claims 15-18, 21 are rejected under 35 U.S.C. 102(a) (1) and 102(a) (1) as being anticipated by LEE et al. (2017/0294456).
Regarding claim 15, LEE teaches a method of fabricating an array substrate (specially refer figures 1-11 and relate texts), comprising: forming a plurality of first bottom-gate type thin film transistors IGZO 110/410/610 each of which comprising a metal oxide active layer 114/414/614 and a plurality of second bottom-gate type thin film transistors  LTPS (low temperature polycrystalline semiconductor) 120/420/ 620 each of which comprising a silicon active layer 124/424/624. Please note that “bottom gates” are not shown in drawings, all 
 
Regarding claim 16 (the method of claim 15), further comprising: forming a gate electrode layer (refer gate electrode in “bottom gate type” in reference as cited above) on a base substrate 60, the gate electrode layer formed to comprise a plurality of first gate electrodes respectively for the plurality of first bottom-gate Page 6 of 10Appl. No. UnassignedPreliminary Amendment dated November 07, 2018 type thin film transistors 110/410/610 and a plurality of second gate electrodes respectively for the plurality of second bottom-gate type thin film transistors 120/420/620 ; forming a gate insulating layer 126/426/626 on a side of the gate electrode layer distal to the base substrate; forming a metal oxide layer comprising a plurality of metal oxide active layers 114/414/614 respectively for the plurality of first bottom-gate type thin film transistors, each of the plurality of metal oxide active layers on a side of the gate insulating layer distal 126/426/626 to one of the plurality of first gate electrodes and; and forming a polysilicon layer comprising a plurality of polycrystalline silicon active layers 124/424/624 respectively for the plurality of second bottom-gate type thin film transistors, each of the plurality of polycrystalline silicon active layers on a side of the gate insulating layer distal 126/426/626 to one of the plurality of second gate electrodes.  

Regarding claim 17 (the method of claim 16), further comprising forming a first insulating layer 150/450/650 on a side of the polysilicon layer distal 124/424/624 to the gate insulating layer; and forming a second insulating layer 160/460/660 on a side of the metal oxide 

Regarding claim 18 (the method of claim 17), further comprising forming a source-drain electrode layer, the source-drain electrode layer is formed to comprise a plurality of first source electrodes 119/419/619, a plurality of first drain electrodes 119/419/619, a plurality of second source electrodes, and a plurality of second drain electrodes; forming vias extending through the second insulating layer  660 for electrically connecting each of the plurality of metal oxide active layers  114/414/614 to one of the plurality of first source electrodes and one of the plurality of first drain electrodes; and forming vias extending through the first insulating layer 650 and the second insulating layer for electrically connecting each of the plurality of polycrystalline silicon active layers 124/424/624 to Page 7 of 10Appl. No. Unassigned Preliminary Amendment dated November 07, 2018one of the plurality of second source electrodes  129/429/629 and one of the plurality of second drain electrodes 129/429/629.  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (2017/0294456) in view of  SAITOH et al. (2019/015195).
Regarding claim 21 (the method of claim 16), LEE teaches all limitations as cited in the above claim including further comprising forming a source-drain electrode layer on a side of the metal oxide layer 114/414/614 and the polysilicon layer distal 124/424/624 to the gate insulating layer; wherein the source-drain electrode layer is formed to comprise a plurality of first source electrodes 119/419/619, a plurality of first drain electrodes, a plurality of second source electrodes 119//419/619, and a plurality of second drain electrodes; each of the plurality of metal oxide active layers 114/414/614  is formed to be electrically connected to one of the plurality of 
SAITOH teaches channel regions 170  (specially refer figure 9c  and relate texts)   of the plurality of metal oxide active layers are formed in a back channel etching process [0219].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention at the time the invention was made to having channel regions of the plurality of metal oxide active layers are formed in a back channel etching process in LEE’s method in order to obtain more significant advantages can be provide. (see last 3 lines of [0219].

Reasons for Indication of Allowable Subject Matter
Claims 6 and 20 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. LEE et al. (2017/0294456), SAITOH et al. (2019/015195) and Li et al. (2019/0013339), taken individually or in combination, do not teach the claimed invention having the respective feature(s) below.
Regarding claim 6 (the array substrate of claim 2), further comprising a first electrode layer and a second electrode layer, the first electrode layer and the second electrode layer are two different layers selected from a pixel electrode layer and a common electrode layer; wherein the 
Regarding claim 20 (the method of claim 16), further comprising forming a first electrode layer and forming a second electrode layer, the first electrode layer and the second electrode layer are two different layers selected from a pixel electrode layer 695 and a common electrode layer 690; wherein the first electrode layer and the gate electrode layer are formed in a same layer in a single process using a same mask plate; and the gate insulating layer is formed on a side of the gate electrode layer and the first electrode layer distal to the base substrate. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dung A. Le whose telephone number is (571) 272-1784. The examiner can normally be reached on Mon-Fri 8:00-5:00.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722.  The central fax phone numbers for the organization where this application or proceeding is assigned are (571)272-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/DUNG A. LE/Primary Examiner, Art Unit 2819